Order entered April 2, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00200-CV

                        IN RE LE-VEL BRANDS, LLC, Relator

               Original Proceeding from the 380th Judicial District Court
                                 Collin County, Texas
                         Trial Court Cause No. 380-06772-2018

                                         ORDER
                Before Justices Whitehill, Partida-Kipness, and Pedersen, III

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus as moot. We LIFT the Court’s February 19, 2019 stay order.


                                                   /s/   BILL WHITEHILL
                                                         JUSTICE